Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 27, 2017

The Court of Appeals hereby passes the following order:

A18D0093. LINDA MYERS BARNES v. TREVER CANNON et al.

      Linda Myers Barnes filed this discretionary application seeking to appeal the trial
court’s order denying her post-judgment motion to “Intervene and to Reconsider
and/or Vacate Order Approving Settlement.” In its order, the trial court specifically
found that because the case in which Barnes sought to intervene had been voluntarily
dismissed with prejudice, the issue of intervention was moot. The trial court also
determined that Barnes failed to show that she was entitled to intervene as a matter of
right pursuant to OCGA § 9-11-24.1
      It appears that no provision of OCGA § 5-6-35, the discretionary application
statute, applies in this case, and that the trial court’s order denying Barnes’s motion
to intervene is a final order. Therefore, the trial court’s order is directly appealable
under OCGA 5-6-34 (a) (1). See Burruss v. Ferdinand, 245 Ga. App. 203, 203 (1)
(536 SE2d 555) (2000).
          We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Barnes shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, she has already filed a notice of
appeal, she need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.



      1
        In addition, the trial court concluded that because intervention was not proper,
the motion to vacate the order was moot.
Court of Appeals of the State of Georgia
        C l e r k ’ s                 O f f i c e ,
Atlanta,____________________
          09/27/2017
        I certify that the above is a true extract f rom
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.